DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-21 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (KR 20150139806 A) in view of Jovanov (US 10433666 B1). 	1) Regarding claim 1, Jeon discloses an article (Fig. 1) comprising:  	a piece of dishware (Fig. 1 cup) including a body having a bottom (Fig. 1); 	a temperature sensor (Jeon with reference to Fig. 1, illustrates the concept of placing a smart tag with temperature sensing function integrated into the bottom of a cup, see annotated page 2 with reference to the Bluetooth communication signal transmitted by the smart tag being positioned at the bottom of the cup) on said body near a bottom of thereof (Fig. 1), said temperature sensor positioned and configured to detect a temperature of a liquid within said dishware (annotated page 2-4 with reference to Figs. 2-4); 	an alarm integrated on said body near a bottom of thereof, said alarm in communication with said temperature sensor (Jeon discloses, on page 2 with reference to Fig. 1, that the smart tag comprises temperature sensing features and that the temperature data is transmitted to a smart phone with a smart coffee app system installed, hence the smart tag can be interpreted as an temperature alert device in communication with the temperature sensor). 	As per the limitation wherein said temperature sensor is configured to trigger said alarm responsive to detecting one or more threshold temperatures. 	Jeon discloses, on annotated page 3 through page 4, that the system comprises temperature setting feature for monitoring the temperature of the content of the cup which is evaluated/compared to provide temperature data to a user concerning the temperature setting desired by the user, which suggest system uses temperature threshold. 	Jovanov discloses, in Col. 7, line 21 through Col. 8, line 17, the concept of using threshold temperature analysis to provide user notifications. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using threshold temperature analysis to provide user notifications. 	 2) Regarding claim 2, as per the limitation wherein said alarm is audible. 	Jovanov discloses, in Col. 23, lines 10-21, the concept of providing audible alarms. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing audible alarms, with the motivation to enhance the notification features of the system. 	3) Regarding claim 3, Jeon and Jovanov teach wherein said dishware is mug or cup (see analysis of the rejection of claim 1).  	4) The claim 4, Jeon and Jovanov teach wherein said temperature sensor is on a bottom of said mug or cup (see analysis of the rejection of claim 1). 	5) Regarding claim 6, Jeon and Jovanov teach wherein said temperature sensor and alarm are a single device (see analysis of the rejection of claim 1). 	6) Regarding claim 7, Jeon and Jovanov teach wherein said dishware is paper or cardboard (see analysis of the rejection of claim 1). 	7) Regarding claim 8, Jeon and Jovanov with the same motivation to combine, as presented in the rejection of claim 1, teach an article (Jeon: Fig. 1) comprising: 	a piece of dishware including a body having a bottom (Jeon: Fig. 1: illustrated cup);  	a temperature sensor integrated into a bottom portion of said body (Jeon: with reference to Fig. 1, illustrates the concept of placing a smart tag with temperature sensing function integrated into the bottom of a cup, see annotated page 2 with reference to the Bluetooth communication signal transmitted by the smart tag being positioned at the bottom of the cup, said temperature sensor positioned and configured to detect a temperature of a liquid within said dishware (Jeon: annotated page 2-4 with reference to Figs. 2-4); 	a transmitter (Jeon: Fig. 1: smart tag) integrated into said bottom portion of said body, said transmitter in communication with said temperature sensor (Jeon: Fig. 1); and 	wherein said temperature sensor is configured to trigger said transmitter to send an alert to a mobile device responsive to detecting one or more threshold temperatures (see analysis of the rejection of claim 1). 	8) Regarding claim 9, see analysis of the rejection of claim 3. 	9) Regarding claim 10, see analysis of the rejection of claims 1 and 8; also see Jeon Fig. 1. 	10) Regarding claim 11, see analysis of the rejection of claims 1 and 8; also see Jeon Fig. 1. 	11) Regarding claim 12, see analysis of the rejection of claim 6. 	12) Regarding claim 13, see analysis of the rejection of claim 7. 	13) Regarding claim 14, Jeon and Jovanov with the same motivation to combine, as presented in the rejection of claims 1 and 8, teach a system comprising: 	a piece of dishware including a body having a bottom (see analysis of the rejection of claims 1 and 8); 	a temperature sensor integrated into a bottom portion of said body (see analysis of the rejection of claims 1 and 8), said temperature sensor positioned and configured to detect a temperature of a liquid within said dishware (see analysis of the rejection of claims 1 and 8); 	a transmitter integrated into said bottom portion of said body (see analysis of the rejection of claims 1 and 8), said transmitter in communication with said temperature sensor (see analysis of the rejection of claims 1 and 8); 	a software application stored in memory of a mobile device (see analysis of the rejection of claims 1 and 8); and 	wherein said temperature sensor is configured to trigger said transmitter to send an alert to said mobile device responsive to detecting one or more threshold temperatures (see analysis of the rejection of claims 1 and 8). 	14) Regarding claim 15, as per the limitation wherein said software application acts as a user interface. 	Jeon discloses, on annotated page 2, that the smart phone comprises a smart coffee app to enable a user to interact with the smart coffee app concerning the temperature of the cup, hence the smart provides a user interface for interacting with the smart coffee app.  	15) Regarding claim 16, see analysis of the rejection of claim 3. 	16) Regarding claim 17, see analysis of the rejection of claims 1 and 8; also see Jeon Fig. 1. 	17) Regarding claim 18, see analysis of the rejection of claims 1 and 8; also see Jeon Fig. 1.  	18) Regarding claim 19, see analysis of the rejection of claim 6. 	19) Regarding claim 20, Jeon and Jovanov teach wherein said software application permits threshold temperatures and/or alerts to be set (see analysis of the rejection of claim 1 with regard to Jeon: annotated page 3 through page 4, disclosing that a user sets temperature value for monitoring temperature of content within the cup). 	20) Regarding claim 21, see analysis of the rejection of claim 7. 
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Jovanov, and Zhu (CN 205738470 U) 	1) Regarding claim 5, as per the limitation wherein said temperature sensor is on a side of said mug or cup near a bottom thereof. 	Zhu discloses, on annotated page 2 with reference to Fig. 6: temperature sensor 4, the concept of placing a temperature of the side of cup near the bottom thereof. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of placing a temperature of the side of cup near the bottom thereof as taught by Zhu, into the system as taught by Jeon and Jovanov, with the motivation to enhance the temperature location integration features of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	KR 20110080691 A; CN 208515960 U; CN 213189028 U, system with temperature monitoring for paper/disposable cups. 	US 20140354438 A1; US 20160286993 A1, cup content temperature monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684